Nixon, J.
1. Does a lien exist under the general maritime law? The libel admits, the answers claim, and the testimony shows that the materials were furnished and the labor performed under a formal written contract, executed in New York, between the libelant and the owner of the boat then in the course of construction, and not yet finished, or documented in any custom-house. I will not stop here to inquire whether any maritime lien can be implied for materials and labor furnished to a vessel thus circumstanced, with neither enrollment nor license, and not yet ready for employment in commerce or navigation. Waiving that, for the present, it seems to be settled in the American admiralty that, where the materials are furnished and the labor is performed under a contract with the owner of the vessel, no general maritime lien can be claimed. ' The question was discussed and settled by the supreme court in The St. Jago de Cuba, 9 Wheat. 416, and I am not aware that their decision has been qualified or overruled, in any subsequent case. The court there said:
“The necessities of commerce require .that, when remote from his owner, he (the master) should be able to subject his owner’s property to that liability, (a lien,) without which it is reasonable to suppose he will not be able to pursue his owner’s interests. But when the owner is present the reason ceases, and the contract is inferred to be with the owner himself, on his ordinary responsibility, without a view to the vessel as the fund from which compensation is to be derived.”
The same question was before Judge Hopkinson, of the Eastern district of Pennsylvania, in Sarchet v. The Davis, Crabbe, 196, and was examined with bis usual discrimination and care, and he reached the same result.
But it is insisted that if no general maritime lien exists, a lien has been created by the state laws of New York and New Jersey which *203the court:; of the United States should enforce. In the first place, it is questionable whether any lien has in fact arisen under the provisions of the laws of either of these states. When it is attempted here to give efieet to liens created by state laws, they are enforced subject to all the qualifications arid limitations imposed by those laws. It is provided in the New York statute that the debt contracted for materials or labor on any ship or vessel “shall cease to be a lien whenever the ship or vessel shall leave the port at which such debt was contracted, unless the person having the lien shall, within twelve days after such departure, cause to bo drawn up and filed specifications of such lien, which may consist either of a hill of particulars of the demand or a copy of any written contract under which the work may be done, with a statement of the amount claimed to be duo from such vessel, the correctness of which amount shall be sworn to by such person, or his agent or representative.” The debt in this case was contracted in New York while the boat was being built at Newburgh; but after the commencement of the work she was removed out of the port of New York and taken to Weehawken, a port in New Jersey, where the residue of the labor was performed and the materials furnished. There is no proof that any specifications or copy of the contract have been filed in New York, verified by the oath of the parties, which seems to have been necessary in order that any lion should continue to attach.
The New Jersey statute agrees to give liens only for debts contracted within that state. The materials were furnished and the labor done under a contract executed in New York, and made with the owner of the boat before she was finished and ready for service on the water. Does it not follow, under such circumstances, that the libelant waived the lien, and intended to look to the personal responsibility of the owner? But, in the next place, and without expressing an opinion on the above facts, have the district courts of the United States any jurisdiction to enforce liens arising under state laws, except where they are founded upon a contract maritime in its character ?
The proceedings in this case are under the twelfth- rule of admiralty practice. This rule, as prescribed by the supreme court in 18M, authorized a libel in rem where the local law of a state gave a lien upon a vessel for supplies or repairs in her home port. Another change was made in 1859, taking away the right to proceed in rem agahist domestic vessels for supplies or necessaries, although a lien was created by the state law. It stood thus until 1872, when the court announced the rule as it now is, to-wit:
“That in all suits by material-men for supplies or repairs or other necessaries. the libelant may proceed against the ship and freight in rem, or against the master or owner alone in personam.”
There has boon much conflict in the courts as to the meaning of the new rule, but since its adoption the supreme coart, in The Lottammna, 21 Wall. 580, held that the district courts of the United *204States, having jurisdiction of the contract as a maritime one, might enforce liens given for its security, even when created by the state laws. The inference is plain that the court meant to affirm that no such jurisdiction existed when the contract was not of a maritime nature.
The libel is therefore dismissed for want of jurisdiction.